Citation Nr: 0622717	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for testicular cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO.

The Board notes that the veteran had requested a travel board 
hearing at the RO.  However, he failed to report for his 
scheduled hearing in July 2005.  Accordingly, the veteran's 
appeal was certified to the Board in August 2005 for 
adjudication.  


FINDING OF FACT

The veteran's testicular cancer was first manifested many 
years after military service and has not been linked to his 
period of service.


CONCLUSION OF LAW

The veteran's testicular cancer is not attributable to 
disease or injury incurred in or aggravated by active 
military service; testicular cancer may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307; 3.309(a), (e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in April 2003.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claims in May 2003, informed him of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, was 
asked to send the information describing additional evidence 
for VA to obtain, and was asked to send any medical reports 
that he had.
 
The Board acknowledges that the April 2003 letter did not 
contain any specific notice with respect to how a rating and 
an effective date would be assigned if service connection was 
established for testicular cancer.  However, those questions 
are not before the Board currently.  Indeed, as set forth 
below, the Board has determined that the claim for service 
connection must be denied.  Consequently, no rating and no 
effective date will be assigned as a matter of law.  Under 
the circumstances, the Board finds that the April 2003 notice 
is sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment, and the veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.

The Board notes that, the veteran has not been afforded a 
Compensation & Pension (C&P) examination in connection with 
his claim.  Under 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  Here, the veteran's private medical 
records clearly established that he suffers from testicular 
cancer.  He served in Vietnam, and is presumed to have been 
exposed to herbicides there.  However, none of his medical 
records contained any opinion about the etiology of his 
testicular cancer.  There has been no indication that the 
veteran's disability was caused by his exposure to herbicides 
during service in Vietnam.  Moreover, as more fully discussed 
below, testicular cancer is not included in the listing of 
types of diseases that VA presumes are caused by exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2005).

For the foregoing reasons, the Board finds that a C&P 
examination is not needed in order to arrive at a decision in 
this case.  No further development action is warranted.

II.  The Merits of the Veteran's Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Service 
connection for certain diseases, including malignant tumors, 
may be established on a presumptive basis by showing that the 
disease was manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

In addition, under 38 C.F.R. § 3.307(a)(6), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542,
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
direct causation, a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  The Board notes that, at the time that Combee was 
issued holding that direct service connection involved such a 
difficult evidentiary burden, that burden included producing 
evidence of exposure to herbicides.  That part of the 
evidentiary burden, however, has been alleviated, as noted 
above, by the change in the law which now presumes such 
exposure for veterans who served in Vietnam between January 
9, 1962, and May 7, 1975.

In this case, the veteran contends that his testicular cancer 
was caused by his exposure to herbicides during service.  The 
record shows that the veteran served in the United States 
Army from November 1970 to March 1972.  His DD 214 shows that 
he did serve in Vietnam for 9 months and 13 days.  The 
veteran's service medical records are completely negative for 
testicular cancer.  Post-service private medical records show 
that he was first diagnosed with testicular cancer in 1997, 
and he underwent surgery for the disease in January 1998.  

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
veteran to establish service connection for the cause his 
testicular cancer.  Simply put, it is not a disease that is 
presumed under the law to be associated with exposure to 
herbicides.  As a result, if service connection is to be 
granted, it must be done on the basis of evidence 
establishing direct relationship between current disability 
and military service.  See Combee, supra.

The Board finds, however, that the preponderance of the 
evidence is against the claim for service connection on a 
direct basis.  Even given the presumption that the veteran 
was exposed to herbicides during service, there is no 
evidentiary basis for concluding that his testicular cancer 
can be attributed to such exposure.  As noted above, no link 
between his currently shown testicular cancer and military 
service has been demonstrated by competent medical authority 
that is specific to his case.  

The Board acknowledges that, in his March 2004 notice of 
disagreement (NOD), and his September 2004 substantive 
appeal, the veteran made several arguments in disagreement 
with VA's regulations relating to recognized disabilities 
that are presumed to be caused by exposure to herbicides in 
Vietnam.  He attached several supportive articles and reports 
of studies to his NOD that he had printed off the internet.  
Some of this information depicted a connection between 
exposure to Agent Orange and the development of testicular 
cancer.  However, none of the information reflected such a 
connection in this particular case.  Accordingly, the Board 
is unable to conclude that this general information provides 
adequate medical proof of a direct causal relationship 
between Agent Orange exposure and testicular cancer for the 
purposes of establishing service connection.  

Moreover, the inadequacy of the general information from the 
internet is highlighted by the fact that that the 
establishment of service connection based on direct causation 
pursuant to Combee carries an exceptionally difficult burden 
of proof.  Claims based on Agent Orange exposure are unique 
in that entitlement, under the presumptions codified in 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on 
an analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to enter into an agreement with the 
National Academy of Sciences (NAS) to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  

The fact that testicular cancer has not been included in the 
list of disorders qualifying for the Agent Orange presumption 
constitutes powerful evidence against the veteran's claim.  
The general information from the internet espousing such a 
connection is clearly insufficient to outweigh the implicit 
yet very clear NAS finding that there was not a sufficient 
positive association between Agent Orange exposure and 
testicular cancer to justify the establishment of a 
presumption of service incurrence for that disorder.  
Accordingly, service connection on direct basis may not be 
granted based on the information provided.

The Board also notes that the veteran stated in his March 
2004 NOD and his September 2004 substantive appeal that, when 
he was initially diagnosed, his doctor had said that his 
testicular cancer was probably related to his exposure to 
herbicides in Vietnam.  However, the veteran has not provided 
a written medical opinion to that effect.  In his June 2006 
informal written presentation to the Board, the only argument 
advanced by the veteran's representative was that the RO 
never asked the veteran to produce an opinion from his 
physician, or the permissible use of medical literature 
evidence.  The representative contended this constituted a 
violation of the VCAA's duty to assist, and that a remand was 
needed to obtain the opinion and treatment records of that 
particular physician.

However, contrary to the representative's argument, in its 
April 2003 VCAA notice letter to the veteran, the RO 
specifically notified the veteran that "if your doctor has 
expressed an opinion regarding the relationship of your 
claimed condition to dioxin exposure, send us that opinion, 
the reasons and bases for that opinion, and the clinical 
treatment records.  In addition, the doctor should provide 
literature that supports his opinion.  Literature may consist 
of scientific or medical journal articles, etc., that support 
the doctor's opinion that your exposure is related to the 
currently diagnosed condition." 

While the veteran has contended that his testicular cancer is 
related to herbicide exposure in service, and he has filed 
literature to support his position, he does not have the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  As noted above, the veteran's testicular 
cancer was not diagnosed or objectively manifested during 
service or for many years thereafter.

Additionally, it appears that all the private treatment 
records related to the veteran's testicular cancer from 
December 1997 to August 2002 were submitted by the veteran 
with his claim.  They contain no nexus opinion relating his 
testicular cancer to herbicide exposure in service.  VA 
regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (a) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(b) establishes that the veteran suffered an event, injury, 
or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  Because there is no probative evidence in 
this case that testicular cancer may be associated with an 
established event, injury, or disease in service, including 
exposure to herbicides, the Board concludes that it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  Therefore, the Board 
rejects the argument that a remand is needed in this case.  

Accordingly, for the reasons provided above, the Board 
concludes that the weight of the evidence is against a 
finding that an association exists between exposure to 
herbicides in service and the development of testicular 
cancer in this case.  As for other theories of entitlement, 
the Board notes only that there is nothing in the record to 
suggest that the veteran has testicular cancer that had its 
onset in service, or that testicular cancer was manifested to 
a compensable degree during the one-year period following his 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
weight of the evidence is therefore against the claim, and 
the appeal must be denied.




ORDER

Service connection for testicular cancer is denied.



_______________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


